Case 1:21-cv-00052-3JP Document 275   Filed 04/13/21   Page 1 of 2
           Case 1:21-cv-00052-3JP Document 275          Filed 04/13/21    Page 2 of 2

Court No. 21-cv-00052-3JP                                                               Page 2


and it is further

          ORDERED that Parties are expected to abide by the established deadlines. Any

amicus brief must be limited to the claims raised in the selected sample case and must

not repeat arguments already made by Plaintiffs. The court does not anticipate

extending these deadlines absent extraordinary circumstances, which may include an

exceptionally large number of amicus briefs presenting distinct arguments, or to prevent

manifest injustice; it is further

          ORDERED that Parties shall file their briefs (including any amicus briefs) in this

Master Case. The court’s opinion will be filed in this Master Case and a copy of the

opinion and, when appropriate, the court’s judgment will be filed in HMTX; and it is

further

          ORDERED that the court will contact the Parties to schedule a status conference

to discuss the issues regarding relief.




Dated:      April 13, 2021                         /s/ Mark A. Barnett
          New York, New York                 Judge Mark A. Barnett



                                                   /s/ Claire R. Kelly
                                             Judge Claire R. Kelly



                                                   /s/ Jennifer Choe-Groves
                                             Judge Jennifer Choe-Groves
